Exhibit 21 Subsidiaries of the Registrant The table below indicates each of the Registrant's subsidiaries, each subsidiary's jurisdiction of incorporation, and the percentage of its voting securities owned by the Registrant or its subsidiaries. Subsidiaries State or country of incorporation or organization % of voting securities Owned by Modine, Inc. Delaware 100% Registrant Modine Austria Holding GmbH Austria 99.3% Registrant (1) Modine Climate Systems GmbH Germany 100% Registrant Modine ECD, Inc. Pennsylvania 100% Registrant Modine Export Sales Corporation Barbados 100% Registrant Modine Holding GmbH Germany 100% Registrant Modine Jackson, Inc. Delaware 100% Registrant Modine Japan K.K. Japan 100% Registrant Modine Korea, LLC Korea 100% Registrant Modine Manufacturing CompanyFoundation, Inc. Wisconsin 100% Registrant Modine Thermal Systems (Changzhou) Company Ltd. China 100% Registrant Modine Thermal Systems (Shanghai) Company Ltd. China 100% Registrant Modine Thermal Systems Private Limited India 99% Registrant (1) Modine Thermal Systems Australia Pvt. Ltd. Australia 100% Registrant Airedale International Air Conditioning Limited UK 100% Modine UK Dollar Limited Modine UK Dollar Limited UK 100% Registrant Airedale Group Limited UK 100% Airedale International Air Conditioning Limited Airedale Hong Kong Limited Hong Kong 95% Airedale International Air Conditioning Limited Airedale Sheet Metal Limited UK 100% Airedale International Air Conditioning Limited Airedale Compact Systems Limited UK 100% Airedale International Air Conditioning Limited AIAC Air Conditioning SA (Pty) Limited South Africa 100% Airedale International Air Conditioning Limited Modine do Brasil Sistemas Termicos Ltda. Brazil 99.9% Modine, Inc. Modine Transferencia de Calor,S.A. de C.V. Mexico 99.6% Modine, Inc. (2) Modine Austria Ges.m.b.H. Austria 100% Modine Austria Holding GmbH Modine Austria Immobilien GmbH Austria 100% Modine Austria Ges. mbH Thermacore Korea, Ltd. Korea 100% Modine ECD, Inc. Thermacore Taiwan, Inc. Taiwan 100% Modine ECD, Inc. Modine Pliezhausen GmbH Germany 100% Modine Holding GmbH Modine Europe GmbH Germany 100% Modine Holding GmbH Modine Grundstucksverwaltungs GmbH Germany 100% Modine Holding GmbH Modine Kirchentellinsfurt GmbH Germany 100% Modine Holding GmbH Modine Wackersdorf GmbH Germany 100% Modine Holding GmbH Modine Neuenkirchen GmbH Germany 100% Modine Holding GmbH Modine Tübingen GmbH Germany 100% Modine Holding GmbH Modine Hungaria Gep. Kft. Hungary 100% Modine Holding GmbH Modine Pontevico S.r.l. Italy 100% Modine Holding GmbH Modine Uden B.V. The Netherlands 100% Modine Holding GmbH (1) Balance of voting securities held by Modine, Inc. (2) Balance of voting securities held by the Registrant
